Dear Senator Brinkhaus:
Your opinion request asked for our interpretation of paragraph B of Act1046 of the 1991 regular session, which enacted La. R.S. 51:451.  The statute in its entirety reads as follows:
SUBPART G. CREDIT ON INSURANCE DEDUCTIBLES
51:451  Credits against insurance deductibles; sellers of replacement glass; prohibited
A.  No person selling or engaged in the sale of replacement glass shall advertise, promise to provide, or offer any coupon, credit, or rebate to pay all or part of an insurance deductible under a property or casualty insurance policy.
B.  No insurer providing collision or comprehensive coverage shall require that repairs be made to a motor vehicle, including window glass repairs or replacement, in a particular place or shop or by a particular entity.
C.  Whoever violates this Section shall be fined not more than five hundred dollars for each offense and each offense shall constitute a separate violation.
In our opinion, Section B. above is designed to prohibit an insurer from requiring, as part of its insuring agreement, or as part of its obligation to pay, that any repair work to a motor vehicle under said policy, be done at a particular "shop".  In effect, the insured or owner of the vehicle has a protected right to have the work done by a "shop" of his choice. This section of course, does not deal with the amount of money the insurer has to pay.  The statute accomplishes its stated purpose.
Trusting the above is helpful to your inquiry, we remain
Sincerely,
                              WILLIAM J. GUSTE, JR. Attorney General
                              BY: JAMES M. ROSS Assistant Attorney General
JMR:rjh 0453e